Title: James Madison to Sarah Coles Stevenson, 23 January 1834
From: Madison, James
To: Stevenson, Sarah Coles


                        
                            
                                
                            
                            
                                
                                    
                                
                                Jany 23. 1834
                            
                        
                        
                        I have recd. my dear Cousin and amiable friend, your letter of the 18th. with the renewed provision, the work
                            of your own hands, for the comfort of mine in their Rheumatic condition. I return my thanks in more than a handful, for
                            such a token of your considerate kindness.
                        I must thank you also for the sympathizing interest you take in what regards my general health. I cannot
                            expect it to improve much at the approach of my 84th. year I ought rather to consider myself as greatly favoured by the
                            degree in which an enjoyment of life is still granted  me; and especially by the preservation of another life, without
                            which mine would cease to be an enjoyment.
                        I hope the coldness of the Season may have the effect, of bracing instead of impairing your own health; and
                            that your accounts from Mr. Stevenson are in every respect as good as the fatigues of his Station, and the absence of his
                            most soothing support under them will permit.
                        Mrs. M. is much gratified by your promise of an early and long letter from you. Accept from us both, our
                            sincerest wishes for the best of blessings on you.
                        
                            
                                
                            
                        
                    